ACCEPTED
                                                                                                14-15-00545-CV
                                                                                FOURTEENTH COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           6/25/2015 3:10:39 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                                No. 14-15-00545-CV

                                                                                FILED IN
                       Sn the Court of Appeals                           14th COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                       for the 14th Judicial                             6/25/2015 3:10:39 PM
                                                                         CHRISTOPHER A. PRINE
                       District Houston, Texas                                    Clerk




                    I n r e C O N N I E VA S Q U E Z H A R R I S O N ,
                                                         Relator




                       Original Proceeding Arising from the
                               311th Judicial District
                               Harris County, Texas
                        Trial Court Cause No. 2006-68864




       REAL PARTY IN INTEREST CLIFFORD LAYNE HARRISON'S
         FIRST MOTION TO EXTEND TIME TO FILE RESPONSE




TO T H E H O N O R A B L E J U S T I C E S O F T H E F O U R T E E N T H C O U R T O F
APPEALS:

      Real Party in Interest, CLIFFORD LAYNE HARRISON, ("Mr. Harrison")

requests a five (5) day extension of time to file his response to CONNIE VASQUEZ

HARRISON'S, Petition for Writ of Habeas Corpus. In support of this motion, Mr.

Harrison shows as follows:
Following a hearing on June 19, 2015, the Honorable Alicia K. Franklin,

Presiding Judge of the 311th Judicial District Court of Harris County,

Texas, signed an order holding Relator in contempt of court and

committing her to the Harris County Jail.

On or about June 24, 2015, CONNIE VASQUEZ HARRISON ("Relator"), filed

her Petition for Writ of Habeas Corpus before this Honorable Court. The

petition concerns a commitment order for contempt arising out of the

underlying divorce proceedings (Cause No. 2006-68864) in the 311th

Judicial District Court of Harris County, Texas.

Contemporaneously with her Petition for Writ of Habeas Corpus, Relator

filed a Motion for Emergency Temporary Relief on Petition for Writ of

Habeas Corpus.

On June 25, 2015 this Court denied Relator's Motion for Temporary

Relief in the above entitled cause. The same day, this Court requested a

response to Relator's Petition for Writ of Habeas Corpus to be filed on or

before June 26, 2015 by 10:00 a.m..

Real Party in Interest, CLIFFORD HARRISON, respectfully requests an

extension of time of five (5) days to file his response pursuant to Rule

10.5 and Rule 38.6 of the Texas Rules of Appellate Procedure. A five (5)
day extension of time would extend the response due date until Tuesday,

June 30, 2015 at 5:00 p.m.

Real Party in Interest plans to make arrangements to obtain a copy of the

court reporter's transcript from the June 19, 2015 hearing before the 311th

Judicial District Court, Harris County, Texas. The transcript is necessary

as it relates to the basis of the grounds alleged by Relator in her petition,

and is essential in aiding Real Party in Interest in preparing his response.

Real Party in Interest would represent to this Honorable Court that

twenty-four (24) hours time is insufficient for Counsel to make the

necessary arrangements to obtain the transcripts and compile an adequate

and complete response on behalf of MR. HARRISON.

Additionally, there are still numerous post-judgment matters relating to

the underlying case pending before the trial court, including but not

limited to an entry hearing on the contempt order forming the basis of

Relator's petition, scheduled to be heard tomorrow morning, June 26,

2015. As a result, Real Party in Interest, CLIFFORD HARRISON and his

counsel have been required to commit an exceptional amount of time

attending to the resolution of those matters.

In addition to the perpetual nature of the ongoing trial court proceedings,

Relator has been unrelenting in seeking various forms of appellate relief
         before this Court. Aside from Relator's Petition for Writ of Habeas

         Corpus currently before this Court, since the beginning of the year,

         Relator has filed two (2) unsuccessful Petitions for Writ of Mandamus.

         Relator has also filed a separate and independent Petition for Writ of

         Habeas Corpus and a Notice of Appeal in the underlying suit, both of

         which are still pending at this time.

    10. Real Party in Interest respectfully requests five (5) days additional time to

         prepare his response to Relator's Petition for Writ of Habeas Corpus, to

         be filed no later than Tuesday, June 30, 2015 by 5:00 p.m.

    11. Real Party in Interest, CLIFFORD HARRISON has not been granted any

         previous extensions to the deadline to respond to the Petition for Writ of

         Habeas Corpus.

    12. This motion is not made to delay, but to present MR. HARRISON'S position

         effectively and in compliance with the Rules of Appellate Procedure.

                                       PRAYER

      WHEREFORE, PREMISES CONSIDERED,            Real Party in Interest, Clifford

HARRISON, respectfully requests that the Court grant a five (5) day extension of

time for Real Party in Interest to file a response to Relator's Petition for Writ of

Habeas Corpus.
Respectfully Submitted,
Sarah Hirsch Joyce
State Bar No. 24092522
3355 W. Alabama St., Suite
825 Tel: (713) 529-3982
Fax: (855) 624-7224
Email: sjoyce@sjoycelaw.com
Appellate Counsel for Clifford
Harrison, Real Party in Interest